 

 

United States Department of Justite ILED

United States Attorney JUL '2 8 2020
Southern District of West Virginig

 

 

 

 

RORY L. PERRY Il, CLERK
LS —Distsict er

 

 

Southern District of West Virginla

 

 

Robert C. Byrd United States Courthouse Mailing Address
300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX: 304-347-5104

July 1, 2020

John A. Carr, Esq.
179 Summers Street, Ste 209
Charleston, WV 25301

Re: United States v. Michael Joseph LeRose
Criminal No. 2:20-Cr-O004 7] (USDC SDwWV)

 

Dear Mr. Carr:

This will confirm our conversations with regard to your
client, Michael Joseph LeRose (hereinafter “Mr. LeRose”). As a
result of these conversations, it is agreed by and between the
United States and Mr. LeRose as follows:

Ls CHARGING AGREEMENT. Mr. LeRose agrees to waive his
right pursuant to Rule 7 of the Federal Rules of Criminal Procedure
to be charged by indictment and will consent to the filing of a
single-count information to be filed in the United States District
Court for the Southern District of West Virginia, a copy of which
is attached hereto as “Plea Agreement Exhibit A.”

2. RESOLUTION OF CHARGES. Mr. LeRose will plead guilty to
the single-count information, which charges him with a violation
of 18 U.S.C. § 922(g) (3) and 924 (a) (2).

3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which
Mr. LeRose will be exposed by virtue of this guilty plea is as
follows:

(a) Imprisonment for a period of up to 10 years;

(LL

Defendant’s
Initials
John A. Carr, Esq.
July 1, 2020 Re: Michael Joseph LeRose
Page 2

(b) A fine of $250,000, or twice the gross pecuniary gain or
twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

(c) A term of supervised release of up to 3 years; and

(d) A mandatory special assessment of $100 pursuant to 18
U.S.C. § 3013; and

(e) An order of restitution pursuant to 18 U.S.C §§ 3663 and
3664, or as otherwise set forth in this plea agreement.

4, SPECIAL ASSESSMENT. Mr. LeRose has submitted certified
financial statements to the United States reflecting that he is
without sufficient funds to pay the special assessment due upon
conviction in this case. Mr. LeRose agrees that, if incarcerated,
he will join the Inmate Financial Responsibility Program, earnings
from which will be applied toward payment of the special
assessment.

Dis ABANDONMENT OF PROPERTY. Mr. LeRose hereby agrees to
release, relinquish, waive or abandon to the United States or to
the State of West Virginia any and all rights, titles, and
interests he may have in the following: a Stag Arms, model STAG-
15, 5.56 mm caliber rifle, serial number 170681; a Mossberg, model
702 Plinkster, .22 caliber rifle, serial number EJ3534359; Sig
Sauer, model P320, 9mm caliber pistol, serial number 58J076550;
Sig Sauer, model P320, 9mm caliber pistol, serial number 58A138662;
full auto conversion kit seized by law enforcement on June 9, 2020;
homemade silencer; a tactical vest recovered by law enforcement on
June 9, 2020; and any and all ammunition recovered by law
enforcement on June 9, 2020.

6. PAYMENT OF MONETARY PENALTIES. Mr. LeRose authorizes the
Financial Litigation Unit in the United States Attorney’s Office
to obtain a credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for
sentencing purposes. Mr. LeRose agrees not to object to the

WL

Defendant’s
Initials
John A. Carr, Esq.
July 1, 2020 Re: Michael Joseph LeRose
Page 3

District Court ordering all monetary penalties (including the
special assessment, fine, court costs, and any restitution that
does not exceed the amount set forth in this plea agreement) to be
due and payable in full immediately and subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in full immediately,
Mr. LeRose further agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedule of
payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment.

Mr. LeRose authorizes the United States, through the
Financial Litigation Unit, to submit any unpaid criminal monetary
penalty to the United States Treasury for offset in accordance
with the Treasury Offset Program, regardless of the defendant’s
payment status or history at that time.

In addition to any payment ordered by the Court, Mr. LeRose
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Mr. LeRose agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney’s Office, Attention: Financial Litigation Unit, P.O. Box
1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

Tis COOPERATION. Mr. LeRose will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement, and will give
signed, sworn statements and grand jury and trial testimony upon
request of the United States. In complying with this provision,
Mr. LeRose may have counsel present except when appearing before
a grand jury.

ML.

Defendant’s
Initials
John A. Carr, Esq.

July 1, 2020 Re: Michael Joseph LeRose
Page 4
8. USE IMMUNITY. Unless this agreement becomes void due

to a violation of any of its terms by Mr. LeRose, and except as
expressly provided for in paragraph 10 below, nothing contained in
any statement or testimony provided by him pursuant to this
agreement, or any evidence developed therefrom, will be used
against him, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.

9. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Mr. LeRose for any violations of federal or state laws.
The United States reserves the right to prosecute Mr. LeRose for
perjury or false statement if such a situation should occur
pursuant to this agreement.

10. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Mr. LeRose stipulate and agree that the facts
comprising the offense of conviction include the facts outlined in
the “Stipulation of Facts,” a copy of which is attached hereto as
“Plea Agreement Exhibit B.”

Mr. LeRose agrees that if he withdraws from this agreement,
or this agreement is voided as a result of a breach of its terms
by him, and he is subsequently tried for his conduct alleged in
the information, as more specifically described in the Stipulation
of Facts, the United States may use and introduce the Stipulation
of Facts in the United States case-in-chief, in cross-examination
of Mr. LeRose or of any of his witnesses, or in rebuttal of any
testimony introduced by him or on his behalf. Mr. LeRose knowingly
and voluntarily waives, see United States v. Mezzanatto, 513 U.S.
196 (1995), any right he has pursuant to Fed. R. Evid. 410 that
would prohibit such use of the Stipulation of Facts. If the Court
does not accept the plea agreement through no fault of the
defendant, or the Court declares the agreement void due to a breach

wll

Defendant’s
Initials

 
John A. Carr, Esq.
July 1, 2020 Re: Michael Joseph LeRose
Page 5

of its terms by the United States, the Stipulation of Facts cannot
be used by the United States.

The United States and Mr. LeRose understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

11. AGREEMENT ON SENTENCING GUIDELINES. Based on the
foregoing Stipulation of Facts, the United States and Mr. LeRose
agree that the following provisions of the United States Sentencing
Guidelines apply to this case.

USSG §2B1.1

 

Base offense level 20
Possession of 3-7 firearms + 2
Adjusted offense level Ze

The United States and Mr. LeRose acknowledge and understand
that the Court and the Probation Office are not bound by the
parties' calculation of the United States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court's calculation of the appropriate guideline range.

12. WAIVER OF APPEAL AND COLLATERAL ATTACK. Mr. LeRose
knowingly and voluntarily waives his right to seek appellate review
of his conviction and of any sentence of imprisonment, fine, or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S.C. § 3742(a),
except that the defendant may appeal any sentence that exceeds the
maximum penalty prescribed by statute. Mr. LeRose also knowingly
and voluntarily waives any right to seek appellate review of any

MLL

Defendant’s
Initials
John A. Carr, Esq.
July 1, 2020 Re: Michael Joseph LeRose
Page 6

Claim or argument that (1) the statute of conviction 18 U.S.C. §
922(g) (3) and 924(a) (2) is unconstitutional, and (2) Mr. LeRose
conduct set forth in the Stipulation of Facts (Plea Agreement
Exhibit B) does not fall within the scope of the 18 U.S.C. §
922(g) (3) and 924(a) (2).

The United States also agrees to waive its right to appeal
any sentence of imprisonment, fine, or term of supervised release
imposed by the District Court, or the manner in which the sentence
was determined, on any ground whatsoever, including any ground set
forth in 18 U.S.C. § 3742(b), except that the United States may
appeal any sentence that is below the minimum penalty, if any,
prescribed by statute.

Mr. LeRose also knowingly and voluntarily waives the right to
challenge his guilty plea and conviction resulting from this plea
agreement, and any sentence imposed for the conviction, in any
collateral attack, including but not limited to a motion brought
under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

13. WAIVER OF FOIA AND PRIVACY RIGHT. Mr. LeRose knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
9 U.S.C. § 552a, following final disposition.

14. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence. The United
States reserves the right to:

MLL

Defendant’s
Initials
John A. Carr, Esq.
July 1, 2020 Re: Michael Joseph LeRose
Page 7

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

(bo) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

(c) Respond to questions raised by the Court;

(d) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Mr. LeRose;

(f£) Advise the Court concerning the nature and extent of Mr.
LeRose’s cooperation; and

(g) Address the Court regarding the issue of Mr. LeRose’s
acceptance of responsibility.

15. VOIDING OF AGREEMENT. If either the United States or
Mr. LeRose violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses
to accept this agreement, it shall be void.

16. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Mr.
LeRose in this matter. There are no agreements, understandings

or recommendations as to any other pending or future charges
against Mr. LeRose in any Court other than the United States
District Court for the Southern District of West Virginia.

wel

Defendant’s
Initials
John A. Carr, Esq.

July 1, 2020 Re: Michael Joseph LeRose
Page 8

Acknowledged and agreed to on behalf of the United States:

MICHAEL B. STUART
United States Attorney

ay. | a
~ ALEXANDER HAMNER

Assistant United States Attorney

LAH/ebq
I hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this 8-
page agreement that I have read and carefully discussed every part
of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorney in
this matter.

(

 
   

O7, 1 (ZoZ2-

 

 

 

 

Michael J ph LeRose Date Signed
Defendant
Jo . Carr, Esq. Date Signed

Counsel for Defendant
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

v. CRIMINAL NO. 2:2.0- Ce -O00FT

18 U.S.C. § 922(g) (3)
18 U.S.C. § 924(a) (2)

 

MICHAEL JOSEPH LEROSE

INFORMATION

Possession of a Firearm by an Unlawful
User of Controlled Substances

 

 

The United States Attorney Charges:

1. On or about June 9, 2020, at or near Nitro, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant MICHAEL JOSEPH LEROSE did knowingly possess
the following firearms in and affecting interstate commerce:

a. A Stag Arms, model STAG-15,5.56 mm caliber rifle,
serial number 170681;

b. A Mossberg, model 702 Plinkster, .22 caliber rifle,
serial number EJ3534359;

¢@. A Sig Sauer, model P320, 9mm caliber pistol, serial
number 58J076550;

d. A Sig Sauer, model P320, 9mm caliber pistol, serial

number 58A138662;
e. An Anderson, model AM-15, multi caliber rifle,
serial number 20076053; and

£ An Anderson, model AM-15, multi eater rifle,
serial number 20067582.

2. At the time defendant MICHAEL JOSEPH LEROSE possessed
the aforesaid firearms, he knew he was an unlawful user of
controlled substances as defined in Section 102 of the Controlled
Substances Act (21 U.S.C. § 802) that is, marijuana and
methamphetamine.

In violation of Title 18, United States Code, Sections

922(g) (3)and 924 (a) (2).

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

By: a al
foe EE

Assistant United States Attorney
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

v. CRIMINAL No. 2‘ 20-Cl-a00q 7

MICHAEL JOSEPH LEROSE

STIPULATION OF FACTS

 

The United States and MICHAEL JOSEPH LEROSE (hereinafter

“defendant and I”) stipulate and agree that the facts comprising
the offense of conviction (Single-Count Information in the
Southern District of West Virginia, Criminal No.

aA: RO -CV-O0047, include the following:

On June 9, 2020, law enforcement executed a search warrant
on the residence of 107 Main Avenue, Nitro, West Virginia. I
had been living there for some time. I was present at the time
they executed the warrant.

Inside the residence, law enforcement recovered a .22
caliber rifle, a 5.56 mm caliber semi-automatic rifle, two 9mm
handguns, two AM-15 rifle receivers, and a full auto conversion

kit for a semi-automatic rifle. They also recovered assorted
ammunition, a homemade silencer, marijuana, and psychedelic
mushrooms. A tactical vest was also recovered in a separate

search of my car.

I admit and acknowledge that these firearms traveled in
interstate commerce, and that they were not manufactured in West
Virginia.

I agree that the .22 caliber rifle, a 5.56 mm caliber semi-
automatic rifle, and two 9mm handguns were functioning firearms.
I also agree that the two AM-15 rifle receivers are considered
firearms under 18. U.S.C. 921(a) (3).

I admit that I had been in possession of these firearms on
June 9, 2020, and before.

PLEA AGREEMENT EXHIBIT B

WL

Me

Mc
wiL—

uc
I agree that I have been a consistent user of controlled
substances since at least 2005, including: marijuana,
methamphetamine, cocaine and other drugs. I have used marijuana
daily for at least the last ten years. In the last year, I have
used methamphetamine approximately ten times.

I agree that at the time I possessed each of the firearms,
I knew I was consistently using one or more of the above

mentioned drugs. Specifically, I knew that I was’ using
marijuana daily. I agree that my use of those drugs was not due
to any prescription by any doctor. I knew that my use of those
drugs was illegal. I knew when I possessed the firearm on June

9, 2020, that I was a drug user and had been for at least the
previous 15 years.

This Stipulation of Facts does not contain each and every
fact known to defendant and to the United States concerning his
involvement and the involvement of others in the charges set
forth in the Information.

Stipulated and agreed to:

 

MICHAEL JOSEPH LEROSE Date
Defendant

<—_JOHN A. CARR Date

Counsel for Defendant

AC Cie a = O £/O02/ 2530
&-- ALEXANDER HAMNER Date
ERE United States Attorney

PLEA AGREEMENT EXHIBIT B
2
